NUMBER 13-11-00787-CV

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

                            IN RE LORENZO YBARRA, JR.


                          On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
              Before Justices Rodriguez, Benavides, and Perkes
                      Per Curiam Memorandum Opinion1

       Relator, Lorenzo Ybarra, Jr., filed a petition for writ of mandamus in the above

cause on December 21, 2011, contending that the trial court erred in entering a

judgment nunc pro tunc after the expiration of its plenary power. The trial court held

that a clerical error existed in the divorce decree wherein it provided for a conveyance of

.067 acres of land instead of 0.67 acres of land, the latter being the entirety of the parcel

of property. The Court requested and received a response to the petition for writ of

       1
          See TEX. R. APP. P. 52.8(d) (―When denying relief, the court may hand down an opinion but is
not required to do so.‖); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
mandamus from the real party in interest, Dora Aguiar, formerly known as Dora Lopez

Ybarra.

       The Court, having examined and fully considered the petition for writ of

mandamus and the response thereto, is of the opinion that relator has not shown

himself entitled to the relief sought. See, e.g., Escobar v. Escobar, 711 S.W.2d 230,

231 (Tex. 1986) (concluding that an error in the amount of acreage awarded to a

claimant was a clerical error subject to correction by judgment nunc pro tunc); Davis v.

Davis, 647 S.W.2d 781, 785 (Tex. Civ. App.—Austin 1983, no writ) (concluding that an

error in the number of lots utilized to describe a residence was a clerical error subject to

correction by nunc pro tunc); see also Sam Eng, Inc. v. Barnett Drywall & Supply, Inc.,

No. C14-87-00861-CV, 1988 Tex. App. LEXIS 956, at **5–6 (Tex. App.—Houston [14th

Dist.] May 5, 1988, no writ) (not designated for publication) (same). Accordingly, the

petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).



                                                               PER CURIAM

Delivered and filed the
20th day of January, 2012.